DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/7/2022, with respect to the previously filed claim objection and 112 rejections have been fully considered and are persuasive.  The claim objection and 112 rejections have been withdrawn. 
Applicant's arguments filed 3/7/2022 with respect to the previously filed claim rejections have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Charles does not disclose or suggest a robotic arm, Examiner asserts that the argument is moot because the new rejection, shown below, relies on Crawford et al. to teach the robotic arm in view of Applicant’s amendments.
With respect to Applicant’s argument that Charles does not disclose “a retractor apparatus attached to the robotic arm”, Examiner asserts the broadness of the language used. As there is no special definition provided for “attached” or “connected”, the dictionary definitions “connected or joined to something” and “joined or linked together” (Merriam-Webster) are relied upon. These definitions do not require direct contact between the two components, and do not provide any structural requirements. However, this argument is also moot because the following rejections rely on Crawford et al. to teach this limitation in view of Applicant’s amendments.
With respect to Applicant’s argument that Charles does not disclose or suggest a robotic arm that is mounted to an imaging system, Examiner concedes that Charles does not disclose an imaging device comprising an o-shaped gantry. However, Examiner points out that the current claims do not actually require the robotic arm be mounted to the imaging system, only that the robotic arm defines an end movable relative to a support structure arranged adjacent to the o-shaped gantry of the imaging device. Furthermore, a support structure arranged “adjacent” to an o-shaped gantry is a broad limitation, since there is no provided definition for “adjacent”. Crawford et al. discloses an o-shaped gantry (1324 in Fig. 12B) that is compatible for simultaneous use alongside the disclosed robotic systems (PP [0090]: “FIGS. 12A-12B illustrate imaging devices 1304 that may be used in conjunction with robot systems 100, 300, 600 to acquire pre-operative, intra-operative, post-operative, and/or real-time image data of patient 210”). The gantry (1324 in Fig. 12B) and the robotic arm (104 in Fig. 19A) and support structure (102) are each configured to be placed adjacent a patient, therefore the support structure (102) can be considered to be adjacent to the o-shaped gantry (1324 in Fig. 12B).
With respect to Applicant’s argument that Crawford merely mentions a retractor and that the disclosure of Crawford considered alone fails to render the limitations set forth because Crawford lacks any type of meaningful description of how an instrument like a retractor could be secured to its robot arm, Examiner points to PP [0135] of Crawford, which states that: “Turning now to FIG. 19A, it is envisioned that the robot end-effector 112 is interchangeable with other types of end-effectors 112. Moreover, it is contemplated that each end-effector 112 may be able to perform one or more functions based on a desired surgical procedure. For example, the end-effector 112 having a guide tube 114 may be used for guiding an instrument 608 as described herein. In addition, end-effector 112 may be replaced with a different or alternative end-effector 112 that controls a surgical device, instrument, or implant, for example”. This paragraph further states: “By way of non-limiting example, the end-effector 112, as depicted in FIG. 19A, may comprise a retractor (for example, one or more retractors disclosed in U.S. Pat. Nos. 8,992,425 [Karpowicz et al.] and 8,968,363 [Weiman et al.])”. Each of these incorporated references disclose retractors that are substantially similar to that of the present application and include connecting members for connection to an arm. Karpowicz et al. shows the connection between the retractor (100 in Fig. 1) and the arm (104), and although the connecting member is not marked/labeled it can be seen both in Fig. 1 and Fig. 2. Weiman et al. also shows a connecting member (50 in Figs. 1-2) for attachment to an arm (col. 7 line 62 until the end of the paragraph: “The rack portion 50 may further comprise features for securing the retractor system 10 to an arm (not illustrated). Those of ordinary skill in the art should understand that the arm may be used to provide, for example, a connection between the retractor system 10 and an operating table. The features for securing the retractor system 10 to the arm may include, for example, a pair of slots 156 and semi-elliptical openings 158 on opposing sides of the rack portion 50”). Furthermore, each of these pieces of art are stated to be incorporated in their entirety by Crawford (PP [0140]: “The entire disclosure of each patent and publication cited herein is incorporated by reference in its entirety, as if each such patent or publication were individually incorporated by reference herein”).  It would be obvious to then combine these connecting members with the retractor of Charles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 11, 18, 31, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Charles (PGPub US 2015/0272694 A1) in view of Crawford et al. (PGPub US 2017/0258535 A1).
With respect to claim 1, Charles discloses a retractor apparatus (9080 in Fig. 6H) comprising: a frame (9081 and 9082), the frame (9081 and 9082 in Fig. 6H) defining an open region (open area within 9081); a plurality of retractor blades (9056 in Fig. 6H) a plurality of coupling mechanisms (9085 and 9083 in Fig. 6H) for attaching a set of retractor blades (9056) within the central open region of the frame (open area within 9081) such that the retractor blades (9056) define a working channel interior of the retractor blades (space between 9085); a plurality of actuators (9086) extending between the frame (9081 and 9082) and each of the coupling mechanisms (9085 and 9083) (9086 is vertically between the uppermost edge of the frame 9081/9082 and the upper end of the coupling mechanism 9085 and 9083, the claim limitation doesn’t set directional requirements and also does not require that there be no overlap) and configured to move the retractor blades (9085) with respect to the frame (9081 and 9082) to vary a dimension of the working channel (PP [0243]: "The retractor blades can be positioned inside the retractor blade stage 9080 at different distances depending on the positioning of the stem 9085. Additionally, in some embodiments, the retractor stage ring 9081 can be used to effect a radial movement of a plurality of retractor blades").
	However, Charles fails to disclose a surgical robotic system, comprising: a motion tracking system to track the position and orientation of one or more objects within a coordinate system; an imaging device comprising an o-shaped gantry to obtain image data of a patient positioned therein; a robotic arm defining an end movable relative to a support structure arranged adjacent to the o-shaped gantry of the imaging device, with the robotic arm configured to maintain alignment of the end relative to a target position of a patient’s body defined within the coordinate system; and a retractor apparatus attached to the robotic arm, the retractor apparatus comprising: a connecting member that connects the frame to the end of the robotic arm for concurrent movement relative to the support structure, and a marker device fixed to the frame that enables the retractor apparatus to be tracked using the motion tracking system to track the position and orientation of the retractor apparatus within the coordinate system.
	In the same field of endeavor of surgical systems comprising retractors, Crawford et al. teaches a surgical robotic system (abstract), comprising: a motion tracking system to track the position and orientation of one or more objects within a coordinate system (532 in Fig. 5); an imaging device (1306 in Fig. 12B) comprising an o-shaped gantry (1324) to obtain image data of a patient positioned therein (PP [0090]: “The image capturing portion may rotate around a central point and/or axis, allowing image data of patient 210 to be acquired from multiple directions or in multiple planes”); a robotic arm (104 in Fig. 19A) defining an end (112) movable relative to a support structure (102) arranged adjacent to the o-shaped gantry (1324 in Fig. 12B) of the imaging device (1306) (PP [0090]: “FIGS. 12A-12B illustrate imaging devices 1304 that may be used in conjunction with robot systems 100, 300, 600 to acquire pre-operative, intra-operative, post-operative, and/or real-time image data of patient 210”, used simultaneously on the patient therefore they can be considered adjacent to each other), with the robotic arm (104 in Fig. 19A) configured to maintain alignment of the end relative to a target position of a patient’s body defined within the coordinate system (see PP [0047]); and a retractor apparatus (PP [0136]: “The alternative end-effector 112 may include one or more devices or instruments coupled to and controllable by the robot. By way of non-limiting example, the end-effector 112, as depicted in FIG. 19A, may comprise a retractor (for example, one or more retractors disclosed in U.S. Pat. Nos. 8,992,425 and 8,968,363)”, PP [0140]: “The entire disclosure of each patent and publication cited herein is incorporated by reference in its entirety, as if each such patent or publication were individually incorporated by reference herein”) attached to the robotic arm (104), the retractor apparatus (100 in Fig. 2 of Karpowicz et al. [US Patent No. 8,992,425 B2], incorporated by reference) comprising a frame (102) and a connecting member (unmarked connecting member, see Fig. 1 and annotated Fig. 2 below) that connects the frame (102) to the end of the robotic arm (104 in Fig. 1 of Karpowicz, 104 in Fig. 19A of Crawford) for concurrent movement relative to the support structure (able to move relative to the base 102); and a marker device (118 in Figs. 13A-B, PP [0049]: “In exemplary embodiments, a plurality of tracking markers 118 can be mounted (or otherwise secured) thereon to an outer surface of the robot 102, such as, for example and without limitation, on base 106 of robot 102, on robot arm 104, or on the end-effector 112”) fixed to the frame (note that the claim language does not require direct fixation upon the surface of the frame, able to be fixed to the frame of 112 or 102 in Fig. 2 of Karpowicz et al.) that enables the retractor apparatus to be tracked using the motion tracking system to track the position and orientation of the retractor apparatus within the coordinate system (see PP [0137]).

    PNG
    media_image1.png
    511
    680
    media_image1.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Charles reference to incorporate the teachings of Crawford et al. and include a surgical robotic system, comprising: a motion tracking system to track the position and orientation of one or more objects within a coordinate system; an imaging device comprising an o-shaped gantry to obtain image data of a patient positioned therein; a robotic arm defining an end movable relative to a support structure arranged adjacent to the o-shaped gantry of the imaging device, with the robotic arm configured to maintain alignment of the end relative to a target position of a patient’s body defined within the coordinate system; and a retractor apparatus attached to the robotic arm, the retractor apparatus comprising: a connecting member that connects the frame to the end of the robotic arm for concurrent movement relative to the support structure, and a marker device fixed to the frame that enables the retractor apparatus to be tracked using the motion tracking system to track the position and orientation of the retractor apparatus within the coordinate system. One of ordinary skill in the art would have been motivated to perform this modification because robotic surgery involving surgical retractors and robotic arms as taught by Crawford et al. is a known technique that would have made an improvement over the base device taught by Charles. Modifying the Charles disclosure to incorporate a connecting member for attachment to a robotic arm and incorporating the robotic system as taught by Crawford et al. would have yielded predictable results and would have resulted in an improved system with respect to control and tracking the retractor of Charles.
With respect to claim 2, Charles further discloses wherein the plurality of actuators (9086 in Fig. 6H) are configured to move each retractor blade (9056) independently of movement of other retractor blades (PP [0202]: "In some embodiments, the retractor can be configured such that different blades can be arranged as desired").
Regarding claim 3, Charles further discloses wherein the plurality of actuators (9086 in Fig. 6H) are configured to extend and retract (PP [0243]: "The retractor blades can be positioned inside the retractor blade stage 9080 at different distances depending on the positioning of the stem 9085") the retractor blades (9056) relative to the frame (9081 and 9082).
Regarding claim 4, Charles further discloses wherein the plurality of actuators (9086 in Fig. 6H) are further configured to pivot the retractor blades (9056) relative to the frame (9081 and 9082) (PP [0243]: "Additionally, in some embodiments, the retractor stage ring 9081 can be used to effect a radial movement of a plurality of retractor blades", radial movement can be considered a pivot since the direction/point of pivoting isn’t specified).
Regarding claim 5, Charles further discloses wherein the plurality of actuators (9086 in Fig. 6H) are manually operated (the actuators may be manually operated via 9086 and 9085, PP [0272]: “Embodiments described herein, however, may be used both in manual and robotic surgery") to move the retractor blades (9056).
With respect to claim 6, Charles further discloses wherein the plurality of actuators (9086 in Fig. 6H) are driven by one or more motors (PP [0235]: “In some embodiments, the retractor blades, finger, member, etc. can be hydraulically manipulated to control the movement of the retractor blades. The retractor can have one or more hydraulic members that are hydraulically actuated to displace tissue or apply pressure. The actuator(s) may comprise one or more linear and/or rotary actuators. A linear actuator may comprise bellows, rolling edge diaphragms, piston-cylinders with hydrostatic bearings, other linear actuators or other actuators including those disclosed herein, known in the art, or yet to be devised. A rotary actuator may comprise displacement type hydraulic motors, vane motors, gerotors, Bourdon tubes, or other rotary actuators known in the art”) attached to the frame (9081 and 9082, claim limitation does not require direct attachment).
With respect to claim 8, Charles fails to disclose wherein the marker device comprises an array of reflective spheres mounted to the frame.
	In the same field of endeavor of robotic surgery (abstract), Crawford et al. discloses an end effector (112 in Fig. 19A) which is contemplated to be a retractor (PP [0136]: “the alternative end-effector 112 may include one or more devices or instruments coupled to and controllable by the robot. By way of non-limiting example, the end-effector 112, as depicted in FIG. 19A, may comprise a retractor (for example, one or more retractors disclosed in U.S. Pat. Nos. 8,992,425 and 8,968,363)”) including a marker device (118 in Figs. 13A-B, PP [0049]: “In exemplary embodiments, a plurality of tracking markers 118 can be mounted (or otherwise secured) thereon to an outer surface of the robot 102, such as, for example and without limitation, on base 106 of robot 102, on robot arm 104, or on the end-effector 112”) fixed to the frame (note that the claim language does not require direct fixation upon the surface of the frame, able to be fixed to the frame of 112 or 102 in Fig. 2 of Karpowicz et al.) that enables the retractor apparatus to be tracked using the motion tracking system to track the position and orientation of the retractor apparatus within the coordinate system (see PP [0137]); wherein the marker device comprises an array of reflective spheres mounted to the frame (PP [0093]: “an array of tracking markers 118, 804 may be rigidly attached to a portion of the tool 608 or end-effector 112”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles disclosure to incorporate the teachings of Crawford et al. and include wherein the marker device comprises an array of reflective spheres mounted to the frame. One of ordinary skill in the art would have been motivated to perform this modification to allow for the retractor to be tracked in 3D (PP [0093]).
Regarding claim 9, Charles further discloses wherein the frame (9081 and 9082 in Fig. 6H) includes one or more rails (9082) extending on the periphery of the central open region that are configured to enable surgical tools or instruments to be attached to the rail (PP [0243]: "One or more clamps 9083 can be attached to portions of the retractor blade stage ring 9081 and the gear ring 9082", the rail is capable of allowing attachment of the clamps 9083 therefore it can also be considered to be configured to enable surgical tools/instruments to be attached).
Regarding claim 11, Charles further discloses wherein at least one retractor blade (9056 in Fig. 6H) comprises one or more channels extending through the at least one retractor blade (PP [0233]: “Internal cables (not shown) may extend within the plates 9052, 9054, and 9056”, these cables must extend within channels, therefore the channels extend within the blades as well).
Regarding claim 18, Charles further discloses wherein the plurality of coupling mechanisms (9085 and 9083 in Fig. 6H) for attaching the retractor blades (9056) comprise a plurality of guides (hole in 9083 through which 9085 enters through) through which the retractor blades (9056) are inserted (the retractor blades are inserted through this hole via 9085, which they are attached to).
With respect to claim 31, Charles fails to disclose wherein the support structure includes a support element with the robotic arm defining a second end operatively attached to the support element.
	In the same field of endeavor of robotic surgery (abstract), Crawford et al. discloses an end effector (112 in Fig. 19A) which is contemplated to be a retractor (PP [0136]: “the alternative end-effector 112 may include one or more devices or instruments coupled to and controllable by the robot. By way of non-limiting example, the end-effector 112, as depicted in FIG. 19A, may comprise a retractor (for example, one or more retractors disclosed in U.S. Pat. Nos. 8,992,425 and 8,968,363)”) fixed to a robotic arm (104). Crawford et al. further discloses wherein the support structure includes a support element (102 and 106 in Fig. 2) with the robotic arm (104) defining a second end operatively attached to the support element (104 attaches to 102/106).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Charles reference to incorporate the teachings of Crawford et al. and include wherein the support structure includes a support element with the robotic arm defining a second end operatively attached to the support element. One of ordinary skill in the art would have been motivated to perform this modification because robotic surgery involving surgical retractors and robotic arms as taught by Crawford et al. is a known technique that would have made an improvement over the base device taught by Charles. Modifying the Charles disclosure to incorporate a support element and incorporating the robotic system as taught by Crawford et al. would have yielded predictable results and would have resulted in an improved system with respect to control and tracking the retractor of Charles.
Regarding claim 34, Charles fails to disclose a tracking system that includes an optical sensing device to track the position and orientation of a marker device and the robotic arm within the coordinate system.
	In the same field of endeavor of surgical systems comprising retractors, Crawford et al. teaches a surgical robotic system (abstract), comprising: a motion tracking system to track the position and orientation of one or more objects within a coordinate system (532 in Fig. 5) and a marker device (118 in Figs. 13A-B, PP [0049]: “In exemplary embodiments, a plurality of tracking markers 118 can be mounted (or otherwise secured) thereon to an outer surface of the robot 102, such as, for example and without limitation, on base 106 of robot 102, on robot arm 104, or on the end-effector 112”) configured for fixation to the end effector or robotic arm. Crawford et al. further teaches wherein the tracking system includes an optical sensing device to track the position and orientation of the marker device and the robotic arm within the coordinate system (abstract: “Cameras, such as stereophotogrammetric infrared cameras, are able to detect the tracking markers, and the robot determines a 3-dimensional position of the object from the tracking markers”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles disclosure to incorporate the teachings of Crawford et al. and include a tracking system that includes an optical sensing device to track the position and orientation of a marker device and the robotic arm within the coordinate system. One of ordinary skill in the art would have been motivated to perform this modification to allow for the retractor to be tracked in 3D (PP [0093]).
With respect to claim 35, Charles further discloses wherein the plurality of guides (hole in 9083 through which 9085 enters through in Fig. 6H) are shaped to receive the retractor blades (9056) in a direction extending into the central open region defined by the frame (9081, claims are broad and don’t require extension through the central region, furthermore they do not establish directionality of their extension in 3d space).
Regarding claim 36, Charles fails to disclose wherein the connecting member is releasably attachable to the end of the robotic arm.
	In the same field of endeavor of surgical systems comprising retractors, Crawford et al. teaches a surgical robotic system (abstract), comprising: a motion tracking system to track the position and orientation of one or more objects within a coordinate system (532 in Fig. 5); an imaging device (1306 in Fig. 12B) comprising an o-shaped gantry (1324) to obtain image data of a patient positioned therein (PP [0090]: “The image capturing portion may rotate around a central point and/or axis, allowing image data of patient 210 to be acquired from multiple directions or in multiple planes”); a robotic arm (104 in Fig. 19A) defining an end (112) movable relative to a support structure (102) arranged adjacent to the o-shaped gantry (1324 in Fig. 12B) of the imaging device (1306) (PP [0090]: “FIGS. 12A-12B illustrate imaging devices 1304 that may be used in conjunction with robot systems 100, 300, 600 to acquire pre-operative, intra-operative, post-operative, and/or real-time image data of patient 210”, used simultaneously on the patient therefore they can be considered adjacent to each other), with the robotic arm (104 in Fig. 19A) configured to maintain alignment of the end relative to a target position of a patient’s body defined within the coordinate system (see PP [0047]); and a retractor apparatus (PP [0136]: “The alternative end-effector 112 may include one or more devices or instruments coupled to and controllable by the robot. By way of non-limiting example, the end-effector 112, as depicted in FIG. 19A, may comprise a retractor (for example, one or more retractors disclosed in U.S. Pat. Nos. 8,992,425 and 8,968,363)”, PP [0140]: “The entire disclosure of each patent and publication cited herein is incorporated by reference in its entirety, as if each such patent or publication were individually incorporated by reference herein”) attached to the robotic arm (104), the retractor apparatus (100 in Fig. 2 of Karpowicz et al. [US Patent No. 8,992,425 B2], incorporated by reference) comprising a frame (102) and a connecting member (unmarked connecting member, see Fig. 1 and annotated Fig. 2 below) that connects the frame (102) to the end of the robotic arm (104 in Fig. 1 of Karpowicz, 104 in Fig. 19A of Crawford). Crawford et al. further discloses wherein the connecting member (unmarked connecting member, see Fig. 1 of Karpowicz and annotated Fig. 2 above) is releasably attachable to the end of the robotic arm (104 in Fig. 1 of Karpowicz, see Fig. 1 versus unconnected Fig. 2).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Charles reference to incorporate the teachings of Crawford et al. and include wherein the connecting member is releasably attachable to the end of the robotic arm. One of ordinary skill in the art would have been motivated to perform this modification because robotic surgery involving surgical retractors and robotic arms as taught by Crawford et al. is a known technique that would have made an improvement over the base device taught by Charles. Modifying the Charles disclosure to incorporate a connecting member for attachment to a robotic arm and incorporating the robotic system as taught by Crawford et al. would have yielded predictable results and would have resulted in an improved system with respect to control and tracking the retractor of Charles.
Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over over Charles (PGPub US 2015/0272694 A1) in view of Crawford et al. (PGPub US 2017/0258535 A1) as applied to the claims above, and further in view of Taylor (PGPub US 2015/0088030 A1).
With respect to claim 12, Charles fails to disclose wherein the at least one retractor blade comprises an electrode on the blade for electrically stimulating surrounding tissue when the blade is inserted into a patient.
	In the same field of endeavor of retractors (abstract), Taylor teaches a retractor (10 in Fig. 1) comprising retractor blades (18, 12, and 16), wherein at least one retractor blade (12 in Fig. 13) comprises an electrode (70) on the blade (12) for electrically stimulating surrounding tissue when the blade is inserted into a patient (PP [0025]: "FIGS. 13-14 are perspective views of an assembly comprising the disposable electrode of FIG. 8 coupled to the retractor blade of FIG. 10", PP [0048]: “The electrode 70 assists in the detection of the depth of nerves relative to the length of the posterior blade after the tissue retraction assembly is placed. The electrode 70 also assists in assessing the health and status of the nerves closest to the posterior blade 12 after the tissue retractor 10 is fully retracted in the open position and throughout the surgical procedure").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles disclosure to incorporate the teachings of Taylor and include wherein the at least one retractor blade comprises an electrode on the blade for electrically stimulating surrounding tissue when the blade is inserted into a patient. One of ordinary skill in the art would have been motivated to perform this modification to assist in placement of the retractor and in assessing the health and status of the nerves closest to the blade (PP [0048]).
Regarding claim 13, Charles further fails to disclose wherein the at least one retractor blade further comprises a conductive path extending on or within the blade for electrically coupling the electrode to a power source and a circuit for generating inoperative neurophysiological monitoring (IONM) stimulation signals.
	In the same field of endeavor of retractors (abstract), Taylor teaches a retractor (10 in Fig. 1) comprising retractor blades (18, 12, and 16), wherein at least one retractor blade (12 in Fig. 13) further comprises a conductive path (74 in Fig. 13) extending on or within the blade (12) for electrically coupling the electrode (70) to a power source and a circuit for generating inoperative neurophysiological monitoring (IONM) stimulation signals (PP [0049]: "The proximal end of the electrode 70 has a first exposed area 78 that may wrap around the circumference of the proximal end of the electrode 70 to ensure a conductive path between the electrode 70 and a current delivery device or a current recording device (such as, for example, a clip cable 72)", electrode is capable of being used to generate IONM stimulation signals).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles disclosure to incorporate the teachings of Taylor and include whereinthe at least one retractor blade further comprises a conductive path extending on or within the blade for electrically coupling the electrode to a power source and a circuit for generating inoperative neurophysiological monitoring (IONM) stimulation signals. One of ordinary skill in the art would have been motivated to perform this modification to assist in placement of the retractor and in assessing the health and status of the nerves closest to the blade (PP [0048]).
With respect to claim 14, Charles further fails to disclose wherein at least one of the coupling mechanism and the retractor blade include a port for electrically connecting the electrode on the blade to a separate IONM probe device.
	In the same field of endeavor of retractors (abstract), Taylor teaches a retractor (10 in Fig. 1) comprising retractor blades (18, 12, and 16), wherein the retractor blade (12 in Fig. 13) includes a port (PP [046]: "For example, the electrode body 70 shown and described is slideably coupled to the posterior blade 12") for electrically connecting the electrode (70) on the blade (12) to a separate IONM probe device (PP [0046]: "A clip cable 72 may be used to connect the electrode body 70 to the neuromonitoring system", the electrode is capable of being connected to an IONM probe device, this limitation does not positively recite the probe device itself and is therefore an intended use limitation).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles disclosure to incorporate the teachings of Taylor and include wherein wherein at least one of the coupling mechanism and the retractor blade include a port for electrically connecting the electrode on the blade to a separate IONM probe device. One of ordinary skill in the art would have been motivated to perform this modification to assist in placement of the retractor and in assessing the health and status of the nerves closest to the blade (PP [0048]).
With respect to claim 15, Charles further fails to disclose wherein at least one of the power source and the circuit for generating IONM stimulation signals is located on the frame of the retractor apparatus.
	In the same field of endeavor of retractors (abstract), Taylor teaches a retractor (10 in Fig. 1) comprising retractor blades (18, 12, and 16), wherein at least one of the power source and the circuit for generating IONM stimulation signals is located on the frame of the retractor apparatus (PP [0049]: "a current delivery source (such as a clip cable 72)", 72 is located on the frame of the device 10 in Fig. 16).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles disclosure to incorporate the teachings of Taylor and include wherein at least one of the power source and the circuit for generating IONM stimulation signals is located on the frame of the retractor apparatus.. One of ordinary skill in the art would have been motivated to perform this modification to assist in placement of the retractor and in assessing the health and status of the nerves closest to the blade (PP [0048]).
Regarding claim 17, Charles further discloses wherein at least one of electrical power and signals are transmitted from the robotic arm (7b in Fig. 21B) to the retractor apparatus (15) (PP [0199]: "A retractor 15 and surgical tool 17 are both connected to the base 3 by electrical cables 19", the robotic arm 7b is part of the base 3, therefore power transmits from the robotic arm 7b to the retractor 15).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Charles (PGPub US 2015/0272694 A1) in view of Crawford et al. (PGPub US 2017/0258535 A1) as shown for the claims above, and further in view of Shvartsberg et al. (PGPub US 2014/0249546 A1).
With respect to claim 32, Charles and Crawford et al. each fails to disclose wherein the support element comprises a curved rail, with a position of the second end of the robotic arm being adjustable along the curved rail.
	In the same field of robotic arms (abstract), Shvartsberg et al. teaches a support element (126c in Fig. 6) comprising a curved rail (172c), with a position of the second end of the robotic arm (128c) being adjustable along the curved rail (172c, PP [0054]: “the robotic arm rail 172c is configured to allow the robotic arm 128c to slide relative to the curved support 126c”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Charles and Crawford et al. combination to incorporate the teachings of Shvartsberg et al. and include wherein the support element comprises a curved rail, with a position of the second end of the robotic arm being adjustable along the curved rail. One of ordinary skill in the art would have been motivated to perform this modification in order to add an additional degree of freedom and allow for a higher level of positioning of the robotic arm, and the instrument disposed thereon (PP [0064]: “Therefore, an additional non-surgical degree of freedom will be provided to allow for a robotic instrument 132c to be positioned near a target area”).
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter of claim 33 filed on 3/7/2022 could either not be found or was not suggested in the prior art of record.
	With respect to claim 33, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the curved rail is operatively attached to the o-shaped gantry of the imaging device, in combination with the other limitations of the independent claim.
	The closest prior art is Shvartsberg et al. which teaches a support element (126c in Fig. 6) comprising a curved rail (172c), with a position of the second end of the robotic arm (128c) being adjustable along the curved rail (172c, PP [0054]: “the robotic arm rail 172c is configured to allow the robotic arm 128c to slide relative to the curved support 126c”)
	However, Shvartsberg et al. fails to disclose wherein the curved rail is operatively attached to the o-shaped gantry of an imaging device, since the support element of Shvartsberg et al. is not mounted to an imaging device. Furthermore, the prior art of record does not suggest any motivation to modify the Shvartsberg et al. disclosure to arrive at these features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yanof et al. (US Patent No. 6,149,592) discloses a robotic arm (64 in Fig. 1) mounted to a rail (unmarked, see Fig. 1) which is connected to an o-shaped gantry (20). However, the rail is not a curved rail.
Sebring et al. (PGPub US 2018/0207794 A1) teaches a robotic arm (301 in Fig. 1A) that couples to a rail (350 in Fig. 1B, 301 couples via 360) which is connected to an o-shaped gantry (40), however this reference is not eligible for use as prior art due to its filing date.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771